Title: To George Washington from Joseph Valentine, 2 August 1771
From: Valentine, Joseph
To: Washington, George



Sir
yorke august 2d 1771

I am Sorrey to give you Sutch an acount of our Crops ass I am obligd to do I thought when you Left Williams Burg we had the ⟨best⟩ prospect of a Crop we have had for Several years But Sutch heavy Rains we have had every day for 4 or 5 days to geather sence it has Ruend a great deel of our tobaco their is not one of our plantation in yorke But has got sum tobaco drownded and in tirely spoilt and the Rest very ⟨mutch hu⟩rt By the wet that ass was forrod ⟨mutilated away ass⟩ fast ass it Can I am obligd to Cut it down though ⟨mutilated⟩ good ass it wod have Ben if the weather ⟨had ben favourable⟩ our Corn is very good and not hurt yet if it ⟨pleases⟩ god to Send moderate weather I hope to make a tolerable Crop of tobo in yorke yet the plantations in New Kent has all sufferd By the wet their tobaco a good deel of it drounded and very mutch hurt the Low grounds ⟨mutilated⟩ old Quarter is intirely drounded the tobaco and Sum of the Corn that ⟨growing⟩ them places that flatt stiff ground that ⟨lyes near⟩ the Crabapple orcherd at Rockahock the tobaco is very mutch hurt and sum drounded at the Brick house the ⟨land⟩ being hilley it shed the water off their ⟨Crop it not mutilated⟩ hurt their and it is the same at harlors.
at your King Wm plantation they have Ben over done with the ⟨wet deavenport has got four⟩ thousand plants of tobo drounded ⟨mutilated⟩ good deel more over done by the Ranes if the weather ⟨had⟩ ben suteable he wod have had the greatest Crop of tobo he Ever has had Sence he has Ben on that place

and if the weather is suteable for him he will make more then he has done any year sence he has Ben their his Corn is Very good and is very Clean and in good order—have no more to add at present Sir But will in form you in a short time how our Crops are like to turnout and Remain Sir your most humble sert

Jos. Valentine

